TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 21, 2013



                                      NO. 03-12-00755-CV


                                      John Kleas, Appellant

                                                 v.

                           Clark, Thomas & Winters, P.C., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below for

observance.